Citation Nr: 1418676	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-34 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active naval service from April 1966 to April 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2013.  A transcript of that hearing is of record. 


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In a January 2013 statement and at the September 2013 Board hearing, the Veteran reported that his bilateral hearing loss disability had increased in severity since his last VA audiology examination.  A review of the record shows that he Veteran was last provided a VA audiology examination in October 2009.  As the Veteran has indicated that his hearing acuity has worsened since then, the Board finds that the Veteran should be scheduled for a VA audiology examination to determine the current impairment resulting from bilateral hearing loss disability.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA Medical Center and private treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA audiology examination to determine the current level of impairment resulting from bilateral hearing loss disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes and should provide an opinion regarding the level of social and occupational impairment caused by hearing loss.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

